ON MOTION FOR REHEARING
Appellants call attention to their eighth point which was not discussed in our original opinion. This point is that the Trial Court should not have enjoined appellants from acting under the order which it had vacated. Appellants cite Sec. 11.12(6) Art. 852a, V.T.C.S., which provides, in part, that “the reviewing court may affirm the action complained of or remand the matter to the Commissioner for further proceedings.” and Gerst v. Jefferson County Savings and Loan Association, 390 S.W.2d 318, Tex.Civ.App., Austin, writ ref. n. r. e. (1965), sustaining the validity of this provision.
We sustain this point and to such extent the motion for rehearing is granted.
There is no need for an injunction when it is not shown that any threat has been made to implement the order which has been set aside. See Railroad Commission v. Debardeleben, 297 S.W.2d 203, Tex.Civ. App., Austin, Affirmed 157 Tex. 518, 305 S.W.2d 141 (1957).
We modify the judgment below by deleting the provisions granting an injunction and by providing that this proceeding be remanded to the Commissioner for further proceedings consistent with this opinion. The motion for rehearing is in all other respects overruled.
Granted in part and in part overruled.